        Case 4:19-cv-01096 Document 1 Filed on 03/25/19 in TXSD Page 1 of 7



                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

THE NATIONAL SHIPPING                            §
COMPANY OF SAUDI ARABIA                          §
          Plaintiff,                             §
                                                 §         C.A. NO. 4:19-cv-1096
V.                                               §
                                                 §
VALERO MARKETING AND                             §
SUPPLY COMPANY                                   §
           Defendant.                            §

                             PLAINTIFF’S ORIGINAL COMPLAINT

         Plaintiff, The National Shipping Company of Saudi Arabia (“NSCSA”), files this, its

Original Complaint, against Defendant Valero Marketing and Supply Company (“Valero”), and

would show the Court as follows:

                                              PARTIES

         1.       NSCSA is a foreign business entity with its principal office and place of business

located at The National Shipping Company of Saudi Arabia, Olaya Towers, Tower (B), from

floor 12 to 15, Prince Mohammed Bin Abdulaziz Street, Tahlyah District, P.O Box 8931,

Riyadh, Riyadh-11492, Riyadh Province, Saudi Arabia.

         2.       Valero is a foreign for profit corporation organized and existing under the laws of

the State of Delaware, whose principal office and place of business is located at One Valero

Way, San Antonio, Texas 78249. Valero is authorized to do business within the State of Texas

and, at all times material, did business in Texas as a provider of bunker fuel, entering into

contracts for the sale/supply of bunker fuel and/or other contracts that were performable in whole

or in part in Texas, and/or committing a tort within the State of Texas. Valero may be served




62787:30486892_1.docx                         -1-
        Case 4:19-cv-01096 Document 1 Filed on 03/25/19 in TXSD Page 2 of 7



with process by serving its registered agent for service of process, CT Corporation System, 1999

Bryan Street, Ste. 900, Dallas, Texas 75201-3136.

                                   JURISDICTION AND VENUE

         3.       The Court has subject-matter jurisdiction over this civil action pursuant to 28

U.S.C. § 1333 as NSCSA asserts breach of maritime contracts and maritime torts. This is an

admiralty and maritime claim within the meaning of Rule 9(h) of the Federal Rules of Civil

Procedure.

         4.       Venue for this civil action is proper in this judicial district pursuant to 28 U.S.C.

§1391(b)(2) because a substantial part of the events or omissions giving rise to the claim

occurred within the Southern District of Texas.

                                                FACTS

         5.       NSCSA alleges, and will prove at trial, that Valero produced, manufactured,

stored, sold, supplied, and/or delivered unsuitable, substandard, defective, contaminated, unfit,

non-conforming, off-specification bunker fuel to the M/V BAHRI YANBU (the “Vessel”). This

bunker fuel caused significant damage and performance problems to the Vessel as well as other

losses and expenses to NSCSA. Despite due demand, NSCSA’s claims against Valero remain

unresolved, necessitating this lawsuit.

         6.       On March 19, 2018, NSCSA, as buyer, entered into Sales Contract 40587856 with

Valero, as seller, by which Valero agreed to supply 750 metric tons, plus/minus 5% at seller’s

option, of bunker fuel to the Vessel.

         7.       On March 30, 2019, a barge hired by Valero delivered about 750 metric tons of

unsuitable, substandard, defective, contaminated, unfit, non-conforming, off-specification bunker

fuel (hereinafter “bad fuel”) to the Vessel while she was alongside City Dock 31, Houston,




62787:30486892_1.docx                          -2-
          Case 4:19-cv-01096 Document 1 Filed on 03/25/19 in TXSD Page 3 of 7



Texas. On that same day a Bunkering Certificate was issued memorializing the delivery of 750

metric tons of the bad fuel to the Vessel.

          8.      On 27 April 2018, the Vessel switched to first use the bad fuel. On May 1, 2018,

the Vessel’s main engine reported numerous faults, resulting in its having to be stopped entirely

for checks. The Vessel drifted for almost two and a half days until the crew was able to restart

the main engine on May 3, 2018 .The Vessel called at Alexandria, Egypt on May 5, 2018 to

carry out investigations into the main engine damage. The damage to the Vessel caused by use of

the bad fuel included damage to the fuel injection pumps (plunger and barrel), injection control

units, pistons and valves. As a result of the damage, NSCSA was forced to carry out repairs to

the Vessel’s engine between May 5 and May 11, 2018 resulting in further loss of time for the

Vessel. The Vessel was also forced to discontinue use of the bad fuel to avoid any further

damage to the main engine. As the Vessel was left with insufficient bunkers to make its next

scheduled call, NSCSA had to purchase replacement bunkers at Jeddah and to debunker the

remaining bad fuel at Fujairah.

          9.      NSCSA has submitted its demand to Valero with respect to the damages incurred

by Valero’s failure to sell and supply bunker fuel meeting the proper and contracted

specifications. However, despite this demand, Valero has not compensated NSCSA for its

losses.

          10.     NSCSA was without fault in causing and/or contributing to the damages asserted

in this Original Complaint. The contamination of the bunker fuel was legally caused solely by

the acts, omissions, or other conduct of Valero, or by its breaches of the applicable contract and

negligent acts or failures to act. The source of all damages, costs, and expenses incurred by




62787:30486892_1.docx                        -3-
        Case 4:19-cv-01096 Document 1 Filed on 03/25/19 in TXSD Page 4 of 7



NSCSA is Valero’s provision of unsuitable, substandard, defective, contaminated, unfit, non-

conforming, off-specification bunker fuel.

                                             COUNT I

                                    BREACH OF CONTRACT

         11.      NSCSA repeats and re-alleges each and every paragraph and allegation in the

preceding paragraphs as if fully set forth herein.

         12.      Valero is engaged in the business of selling, marketing, transporting, and/or

otherwise providing marine fuels to customers. By virtue of its contract with NSCSA, Valero

agreed to provide bunker fuel to Plaintiff’s Vessel which was to meet certain identifiable and

industry-standard specifications.

         13.      However, Valero provided bad bunker fuel to the Vessel that was out of

specification, unsuitable, substandard, defective, and/or contaminated in breach of contract.

         14.      The foregoing acts or failures to act as contracted by Valero proximately caused

significant damages to NSCSA. NSCSA hereby seeks recovery of all damages, costs, expenses,

interest, and attorneys’ fees that have been or may be incurred as a result of Valero’s contractual

breaches.

                                             COUNT II

                        BREACH OF WARRANTIES/MISREPRESENTATION

         15.      NSCSA repeats and re-alleges each and every paragraph and allegation in the

preceding paragraphs as if fully set forth herein.

         16.      Valero warranted that the bad bunker fuel would meet certain identifiable and

industry-standard specifications. However, Valero provided to and loaded aboard the Vessel bad




62787:30486892_1.docx                        -4-
        Case 4:19-cv-01096 Document 1 Filed on 03/25/19 in TXSD Page 5 of 7



fuel that was out of specification, unsuitable, substandard, defective, and/or contaminated in

breach of express warranties made and owed by Valero to NSCSA.

         17.      Additionally, Valero’s provision and loading of bad fuel that was out of

specification, unsuitable, substandard, defective, and/or contaminated aboard the Vessel

constitutes a breach of implied warranties, including but not limited to quality and/or fitness for

purpose and freedom from harmful defects, made and owed by Valero to NSCSA.

         18.      Alternatively, Valero’s provision to and loading aboard the Vessel of bad fuel that

was out of specification, unsuitable, substandard, defective, and/or contaminated constitutes a

material misrepresentation by Valero to NSCSA as to the quality and/or fitness for purpose of

the fuel, which was relied upon by NSCSA to its detriment. Valero knew, or should have

known, about the unsuitable, substandard, defective, and/or contaminated condition of the bad

fuel. NSCSA is entitled to relief from the intentional and/or negligent misrepresentation of the

quality and nature of the bad fuel.

         19.      The bad fuel provided by Valero to NSCSA was not of the quality or condition

expressly or impliedly warranted by Valero’s description, but was defective as described above.

Alternatively, Valero misrepresented the quality, specification, and/or suitability of the bad fuel.

         20.      Valero seeks recovery of all damages, costs, expenses, interest, and attorneys’

fees that have been or may be incurred as a direct result of Valero’s conduct.

                                             COUNT III

                                           NEGLIGENCE

         21.      NSCSA repeats and re-alleges each and every paragraph and allegation in the

preceding paragraphs as if fully set forth herein.




62787:30486892_1.docx                         -5-
        Case 4:19-cv-01096 Document 1 Filed on 03/25/19 in TXSD Page 6 of 7



         22.      Valero’s provision to and loading of bad fuel aboard the Vessel that was out of

specification, unsuitable, substandard, defective, and/or contaminated constitutes negligence.

Valero owed a duty to NSCSA to act non-negligently by loading only suitable fuel aboard the

Vessel, and to ensure the fuel loaded upon the Vessel was industry-standard, not defective, and

not contaminated. Valero’s failure to do so was negligent and its breach of its duty proximately

caused damages to NSCSA and the Vessel and other related expenses.

         23.      NSCSA seeks recovery of all damages, costs, and expenses that have been or may

be incurred as a result of Valero’s conduct.

                                              DAMAGES

         24.      Valero repeats and re-alleges each and every paragraph and allegation in the

preceding paragraphs as if fully set forth herein.

         25.      As a result of the acts or failures to act by Valero, out of specification, unsuitable,

substandard, defective, contaminated, and/or bad fuel was delivered to NSCSA’s Vessel,

resulting in significant physical damage, loss of use, fees, and other expenses arising from the

Vessel’s use of the bad fuel supplied by Valero.

         26.      NSCSA hereby seeks recovery of approximately $1,137,000.00 for all actual

losses, damages, costs, and expenses, including, but not limited to, damage to the Vessel, the cost

of replacement fuel, survey and inspection fees, chemical analysis fees, downtime, loss of

use/revenue, cleaning and disposal expenses, administrative and overhead costs, expert fees, as

well as pre-judgment and post-judgment interest, attorneys’ fees, costs of suit, and all other

damages, costs, and expenses arising from the matters complained of herein.




62787:30486892_1.docx                           -6-
        Case 4:19-cv-01096 Document 1 Filed on 03/25/19 in TXSD Page 7 of 7



                                 CONDITIONS PRECEDENT

         27.      NSCSA has complied with all conditions precedent to the maintenance of all

causes of action asserted in this proceeding.

                                            PRAYER

         WHEREFORE, Plaintiff, The National Shipping Company of Saudi Arabia, prays that

Defendant Valero Marketing and Supply Company, be served with citation and process, and that

on final trial or hearing, Plaintiff have judgment against Defendant as to the damages described

herein, in an amount to be shown at trial of this matter, plus pre-judgment and post-judgment

interest, costs of court, attorneys’ fees, and such other and further relief to which plaintiff, The

National Shipping Company of Saudi Arabia, may show itself justly entitled.

                                                Respectfully submitted,


                                                By: /s/ David R. Walker
                                                        David R. Walker
                                                        Fed I.D. No. 2827
                                                        Texas Bar No. 20696800
                                                        The Hunter Building
                                                        306–22nd Street, Suite 301
                                                        Galveston, TX 77550-1589
                                                        Telephone:    (409) 763-1623
                                                        Email: david.walker@roystonlaw.com

                                                ATTORNEY-IN-CHARGE FOR PLAINTIFF
                                                THE NATIONAL SHIPPING COMPANY OF SAUDI
                                                ARABIA

OF COUNSEL:

ROYSTON, RAYZOR, VICKERY & WILLIAMS, LLP




62787:30486892_1.docx                       -7-
